 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
Certificate No. WC-138
Warrant to Purchase 1,000,000 Shares of
Dated:  May 6, 2009
Common Stock (subject to adjustment)

 
AMENDED AND RESTATED WARRANT TO PURCHASE COMMON STOCK
of
CYBEDEFENDER CORPORATION
Void after November 7, 2013
 
This Amended and Restated Warrant to Purchase Common Stock amends, supersedes
and replaces in its entirety the Warrant to Purchase Common Stock, dated
November 7, 2008, issued by CyberDefender Corporation to GR Match LLC.
 
This certifies that, for value received, GR Match, LLC, or registered assigns
(“Holder”) is entitled, subject to the terms set forth below, to purchase from
CyberDefender Corporation (the “Company”), a California corporation, 1,000,000
shares of the Common Stock, no par value, of the Company (the “Common Stock”),
as constituted on the date hereof (the “Warrant Issue Date”), upon surrender
hereof, at the principal office of the Company referred to below, with the
subscription form attached hereto duly executed, and simultaneous payment
therefor in lawful money of the United States or otherwise as hereinafter
provided, at the Exercise Price as set forth in Section 2 below. The number and
character of such shares of Common Stock and the Exercise Price are subject to
adjustment as provided below. The term “Warrant” as used herein shall include
this Amended and Restated Warrant and any warrants delivered in substitution or
exchange therefor as provided herein.  This Warrant is issued pursuant to
Section 3.1 of that certain Media and Marketing Services Agreement, dated as of
March 24, 2009, between the Company and the Holder (the “Media Services
Agreement”).
 
1. Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the Warrant Issue Date and ending at 5:00 p.m., Eastern Standard Time, on
November 7, 2013, and shall be void thereafter.
 
2. Exercise Price.  The exercise price at which this Warrant may be exercised
shall be $1.25 per share of Common Stock (the “Exercise Price”), as such
Exercise Price may be adjusted from time to time pursuant to Section 11 hereof.
 
3. Exercise of Warrant.
 
(a) Method of Exercise.  The purchase rights represented by this Warrant are
exercisable by the Holder in whole or in part, at any time, or from time to
time, during the term hereof as described in Section 1 above, by the surrender
of this Warrant and the Notice of Exercise annexed hereto duly completed and
executed on behalf of the Holder, at the principal office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company), upon (i) payment (A) in cash or by check acceptable to the Company,
(B) by cancellation by the Holder of indebtedness or other obligations of the
Company to the Holder, or (C) by a combination of (A) and (B), of the purchase
price of the shares to be purchased, or (ii) a net issue exercise as provided in
Section 3(c) below.
 
2

--------------------------------------------------------------------------------


 
(b) Issuance of Shares.  This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within seven (7)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.
 
(c) Net Issue Exercise. Notwithstanding any provisions herein to the contrary,
if the fair market value of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the Holder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise and notice of such
election, in which event the Company shall issue to the Holder a number of
shares of Common Stock computed using the following formula:
 

 
X =
Y (A-B)
   
A
 
Where
X
=
The number of shares of Common Stock to be issued to the Holder
 
Y
=
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation)
 
A
=
the fair market value of one share of the Common Stock (at the date of such
calculation)
 
B
=
Exercise Price (as adjusted to the date of such calculation).

 
For purposes of the above calculation, fair market value of one share of Common
Stock shall be determined by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Common Stock
at the time of such exercise, the fair market value of one share of Common Stock
shall be the average closing price of the Common Stock quoted in the
Over-The-Counter Market Summary or the last reported sale price of the Common
Stock or the closing price quoted on the Nasdaq National Market or on any
exchange on which the Common Stock is listed, whichever is applicable, as
published by Bloomberg LP for the five (5) trading days prior to the date of
determination of fair market value.
 
3

--------------------------------------------------------------------------------


 
4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
 
5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
6. Rights of Stockholders. Subject to Sections 9 and 11 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof or
to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Warrant shall have been exercised as
provided herein.
 
7. Transfer of Warrant.
 
(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders.  Any
Holder of this Warrant or any portion thereof may change its address as shown on
the Warrant Register by written notice to the Company requesting such
change.  Any notice or written communication required or permitted to be given
to the Holder may be delivered or given by mail to such Holder as shown on the
Warrant Register and at the address shown on the Warrant Register.  Until this
Warrant is transferred on the Warrant Register of the Company, the Company may
treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary.
 
(b) Warrant Agent.  The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing (the “Warrant Agent”).  Thereafter, any such
registration, issuance, exchange or replacement, as the case may be, shall be
made at the office of the Warrant Agent.
 
(c) Transferability and Negotiability of Warrant.  This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.
 
4

--------------------------------------------------------------------------------


 
(d) Exchange of Warrant Upon a Transfer.  On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.
 
(e) Compliance with Securities Laws.
 
(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Act or any state securities laws.
 
(ii) This Warrant and all shares of Common Stock issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with a legend in substantially
the following form (in addition to any legend required by state securities
laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
8. Reservation of Stock.  The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation (the
“Certificate”) to provide sufficient reserves of shares of Common Stock issuable
upon exercise of this Warrant.  The Company further covenants that all shares of
Common Stock that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein will be duly
and validly authorized and issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously therewith).  The Company
agrees that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.
 
9. Notices.
 
(a) Whenever the Exercise Price or the shares purchasable hereunder shall be
adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and the shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first-class mail, postage prepaid) to
the Holder of this Warrant.
 
5

--------------------------------------------------------------------------------


 
(b) In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation or entity, or any conveyance of all or substantially
all of the assets of the Company to another corporation or entity, or
 
(iii) of any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, con­veyance, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 10
days prior to the record date specified in (A) above or 20 days prior to the
date specified in (B) above.
 
10. Amendments and Waivers.
 
(a) Except as provided in Section 1 above and Section 10(b) below, this Warrant,
or any provision hereof, may be amended, waived, discharged or terminated only
by a statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.
 
(b) Any term or condition of this Warrant may be amended with the written
consent of the Company and the Holder.  Any amendment effected in accordance
with this Section 10(b) shall be binding upon the Holder and each future holder
of this Warrant and the Company.
 
(c) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
 
11. Adjustments. The Exercise Price and the shares purchasable hereunder are
subject to adjustment from time to time as follows:
 
(a) Merger, Sale of Assets, etc.  If at any time while this Warrant is
outstanding and unexpired there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another corporation in which the Company is not the surviving entity, or a
reverse triangular merger in which the Company is the surviving entity but the
shares of the Company’s capital stock outstanding immediately prior to the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, or (iii) a sale or transfer of all or
substantially all of the Company’s properties and assets to any other
corporation or other entity, then, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provision shall be made so that the
holder of this Warrant shall thereafter be entitled to receive upon exercise of
this Warrant, during the period specified herein and upon payment of the
Exercise Price then in effect, the number of shares of stock or other securities
or property of the successor corporation or other entity resulting from such
reorganization, merger, consolidation, merger, sale or transfer that a holder of
the shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 11.  The foregoing provision of this Section 11(a) shall
similarly apply to successive reorganizations, consolidations, mergers, sales
and transfers and to the stock or securities of any other corporation or other
entity that are at the time receivable upon the exercise of this Warrant.  If
the per-share consideration payable to the Holder for shares in connection with
any such transaction is in a form other than cash or marketable securities, then
the value of such consideration shall be determined in accordance with Section
3(c). In all events, appropriate adjustment (as determined in good faith by the
Company’s Board of Directors) shall be made in the application of the provisions
of this Warrant with respect to the rights and interests of the Holder after the
transaction, to the end that the provisions of this Warrant shall be applicable
after that event, as near as reasonably may be, in relation to any shares or
other property deliverable after that event upon exercise of this Warrant.
 
6

--------------------------------------------------------------------------------


 
(b) Reclassification, etc.  If the Company, at any time while this Warrant
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 11.
 
(c) Split, Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall split, subdivide or
combine the securities as to which purchase rights under this Warrant exist,
into a different number of securities of the same class, the Exercise Price for
such securities shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination and the
number of such securities shall be proportionately increased in the case of a
split or subdivision or proportionately decreased in the case of a combination.
 
(d) Adjustments for Dividends in Stock or other Securities or Property.  If
while this Warrant remains outstanding and unexpired, the holders of the
securities as to which purchase rights under this Warrant exist (including
without limitation securities into which such securities may be converted) at
the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend, then and in each
case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant
(or upon such conversion) on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available by it as aforesaid
during such period, giving effect to all adjustments called for during such
period by the provisions of this Section 11.
 
7

--------------------------------------------------------------------------------


 
(e) Subsequent Equity Sales. If the Company at any time while this Warrant is
outstanding sells and issues any Common Stock at a price per share less than the
then Exercise Price (such issuances collectively, a “Dilutive Issuance”), as
adjusted hereunder, then the Exercise Price shall be reduced to equal a price
determined by multiplying the Exercise Price by a fraction, the numerator of
which shall be the number of shares of Common Stock issued and outstanding
immediately prior to such Dilutive Issuance plus the number of shares of Common
Stock which the aggregate gross consideration received by the Company for the
total number of additional shares of Common Stock so issued would purchase at
the Exercise Price in effect immediately prior to such Dilutive Issuance, and
the denominator of which shall be the number of shares of Common Stock
outstanding immediately prior to such Dilutive Issuance plus the number of such
additional shares of Common Stock so issued.  Such adjustment shall be made
whenever a Dilutive Issuance occurs.  A Dilutive Issuance shall not
include:  (a) shares of Common Stock issued to employees, officers, directors or
consultants (other than any consultant which engages in any business which is
competitive with or provides any services which are similar to the business of
or services provided by Holder or any of its Affiliates (as defined in the Media
Services Agreement) as determined at the time of the Dilutive Issuance) of the
Company, (b) securities issued upon the exercise or exchange of or conversion of
any securities issued and outstanding on the date hereof, or (c) securities
issued pursuant to acquisitions or strategic transactions.
 
(f) Calculations.  All calculations under this Section 11 shall be made to the
nearest four decimal points.
 
12. Saturdays, Sundays and Holidays.  If the last or appointed day for the
taking of any action or the expiration of any right granted herein shall be a
Saturday, Sunday or legal holiday, then (notwithstanding anything herein to the
contrary) such action may be taken or such right may be exercised on the next
succeeding day that is not a Saturday, Sunday or legal holiday.
 
13. Governing Law; Venue.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
made and to be performed entirely within such State, without regard to the
conflicts of law principles of such State.  Any action brought under this
Warrant shall be brought in the state or federal courts located in the City of
Los Angeles, CA.
 
14. Binding Effect.  The terms of this Warrant shall be binding upon and inure
to the benefit of the Company and the Holder and their respective successors and
assigns.
 
15. Registration Rights.
 
(a) Piggyback Rights.  The Holder shall have piggy-back registration rights with
respect to all shares of Common Stock or other securities issued upon exercise
of this Warrant (collectively, “Warrant Shares”) (except for registrations on
SEC Form S-4, S-8 or equivalent forms). Accordingly, the Company agrees to
include all of the Warrant Shares (other than Warrant Shares which have been
previously registered for resale under this Section 15(a)) in any registration
statement on Form S-1 or equivalent form filed with the SEC, in order to
register the resale of such shares pursuant and subject to Rule 415 of the
Act.  In addition, the Company agrees to use its commercially reasonable efforts
to register and qualify the securities covered by such registration statement
under such other state securities or state blue-sky laws as shall be reasonably
requested by the Holder; provided, however, that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states unless the Company is already subject to service in
such jurisdiction and except as may be required by the Act.  The Company
acknowledges and agrees that it shall make all filings, disclosures, updates and
any other actions which are necessary in order to keep any registration
statement which includes any shares issuable upon exercise hereof effective for
at least 24 months following the effective date of such registration
statement.  Notwithstanding the foregoing, the Company may suspend the
effectiveness of such registration statement for a period not to exceed 90 days
after the effective date thereof if the Company’s Board of Directors reasonably
believes that the continued effectiveness thereof would be materially
detrimental to the Company because such action would (i) materially interfere
with a significant acquisition, corporate reorganization, or other similar
transaction involving the Company; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as applicable (each, a “Material Suspension Event”), and any time periods
with respect to filing or effectiveness thereof shall be tolled correspondingly;
provided, however, that the Company shall not register any securities for resale
for its own account or that of any other stockholder during such 90 day
period.  All expenses (other than underwriting discounts, commissions and
special counsel fees of the Holder) incurred in connection with registration
pursuant to this Section 15(a) shall be borne and paid by the Company.
 
8

--------------------------------------------------------------------------------


 
(b) Demand Rights.
 
(i) Upon written demand by the Holder to the Company, the Company shall (i)
prepare and file with the SEC, as soon as practicable thereafter but in no event
later than 45 days thereafter, a registration statement on Form S-1 or other
applicable form in order to register the resale of all Warrant Shares that the
Holder requests to be registered (other than Warrant Shares which have been
previously registered for resale under this Section 15(b)), pursuant and subject
to Rule 415 of the Act, (ii) use its best efforts to cause such registration
statement to become effective as soon as practicable after the filing date
thereof, and (iii) make all filings, disclosures, updates and any other actions
which are necessary in order to keep such registration statement effective for
at least 24 months following the effective date of such registration
statement.  Notwithstanding anything herein to the contrary, in the event that
all of the Warrant Shares which are requested by the Holder to be registered on
a registration statement pursuant to this Section 15(b) are not registered on
such registration statement, the Holder shall have the right to demand that the
Company register any such remaining unregistered Warrant Shares on a subsequent
registration statement on Form S-1 or other applicable form on the terms and
conditions set forth in this Section 15(b).
 
(ii) Notwithstanding the foregoing, the Company may elect to delay the filing of
such registration statement for a period not to exceed 90 days, or may suspend
the effectiveness of such registration statement after the effective date
thereof for a period not to exceed 90 days, if, in either case, the Company’s
Board of Directors reasonably believes that the filing or continued
effectiveness, as the case may be, of such registration statement would be
materially detrimental to the Company because such action would cause a Material
Suspension Event, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly; provided, however, that the Company may
not invoke this right more than once in any twelve (12) month period, and
provided further that the Company shall not register any securities for resale
for its own account or that of any other stockholder during such 90 day
period.  All expenses (other than underwriting discounts, commissions and
special counsel fees of the Holder) incurred in connection with registration
pursuant to this Section 15(b) shall be borne and paid by the Company.  Except
as otherwise provided in Section 15(b)(i) above, the Holder may not exercise its
demand right pursuant to this Section 15(b) more than twice.
 
9

--------------------------------------------------------------------------------


 
(c) Rule 144.  The Company shall keep available adequate current public
information, file with the SEC in a timely manner all reports and other
documents required of the Company under the Act or the Exchange Act, as
applicable, and provide to the Holder such information as may be reasonably
requested by the Holder in order to make available to the Holder the benefits of
Rule 144 of the Act and any other rule or regulation of the Act or the Exchange
Act, as applicable,  that may at any time permit the Holder to sell securities
of the Company to the public without registration or pursuant to a registration
on Form S-1 or any equivalent form.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, CYBERDEFENDER CORPORATION has caused this Amended and
Restated Warrant to be executed by its officers thereunto duly authorized.
 

Dated: May 6, 2009                     HOLDER:  GR Match, LLC   CYBERDEFENDER
CORPORATION               By:
/s/ Bennet Van de Bunt
  By:
/s/ Gary Guseinov
   
Name:  Bennet Van de Bunt
   
Gary Guseinov
   
Title:  Manager
   
Its: Chief Executive Officer
 

 
11

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE
 
(1)           The undersigned hereby (A) elects to purchase  _______________
shares of Common Stock of CYBERDEFENDER CORPORATION, pursuant to the provisions
of Section 3(a) of the attached Warrant, and tenders herewith payment of the
purchase price for such shares in full as provided in Section 3(a) of the
Warrant, or (B) elects to exercise this Warrant for the purchase of ____________
shares of Common Stock, pursuant to the provisions of Section 3(c) of the
attached Warrant.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that (a) the Holder is an “accredited investor” as defined in Rule
501(a) under the Securities Act of 1933, as amended, (b) the shares of Common
Stock to be issued upon exercise hereof are being acquired for investment, and
(c) the undersigned will not offer, sell or otherwise dispose of any such shares
of Common Stock except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended, or any applicable state securities
laws.
 
(3)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:
 

             
   
     
(Name)
                      (Name)  

 
(4)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 

              
(Name)
          (Date)   (Signature)  

 
 

--------------------------------------------------------------------------------


                       
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
                                                 



and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of CYBERDEFENDER CORPORATION,
maintained for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment, and that the Assignee will
not offer, sell or otherwise dispose of this Warrant or any shares of stock to
be issued upon exercise hereof except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state securities laws.
 

Dated: _________________________                     Signature of Holder        
   
Name:
 

 

--------------------------------------------------------------------------------


 